Name: Commission Regulation (EC) No 1313/2000 of 21 June 2000 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 Avis juridique important|32000R1313Commission Regulation (EC) No 1313/2000 of 21 June 2000 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 148 , 22/06/2000 P. 0034 - 0034Commission Regulation (EC) No 1313/2000of 21 June 2000amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 2702/1999(2), and in particular Article 4(5) thereof,Whereas:(1) Annex A to Commission Regulation (EEC) No 1164/89(3), as last amended by Regulation (EC) No 1177/2000(4), contains a list of the varieties of flax grown mainly for fibre eligible for aid. A new variety of flax grown mainly for fibre has been included in the Common Seed Catalogue. It is considered appropriate to take account of these amendments to that catalogue by adapting Annex A to Regulation (EEC) No 1164/89.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1The variety "Agatha" is added to Annex A to Regulation (EEC) No 1164/89.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 146, 4.7.1970, p. 1.(2) OJ L 327, 14.12.1999, p. 7.(3) OJ L 121, 29.4.1989, p. 4.(4) OJ L 131, 1.6.2000, p. 38.